DISSENT GILDEA, Chief Justice (dissenting). I respectfully dissent. Almost 20 years ago, the Minnesota Judicial Branch adopted the Children’s Justice Initiative, the goal of which is to ensure permanency for children in a fair and timely manner. See Minn. State Court Administrator’s Office, Minnesota Judges Juvenile Protection Benchbook § 1.04 (2011). The Children’s Justice Initiative directs us to look to the best interests of the child at every step in our process because “from a child’s view, a delay is a delay regardless of the reason.” In re Welfare of J.R., 655 N.W.2d 1, 5 (Minn. 2003); see Minn. Judicial Council, Minnesota Judicial Branch Policy 601: Children’s Justice Policy (2011) (stating that the policy of the Judicial Branch is to expedite juvenile protection cases “with the goal of serving the best interests of children”). This foundational goal is reflected in the purpose of our Rules of Juvenile Protection Procedure. Minn. R. Juv. Prot. P. 1.02 (noting that “[tjhe purpose of these rules is to ... provide a just, thorough, speedy, and efficient” resolution, and “reduce unnecessary delays in court proceedings”). Today, the majority significantly undermines the goal of the Children’s Justice Initiative. The district court terminated L.A.’s parental rights in March 2017, allowing permanency planning to be completed. Now, it is likely to be another year before the child knows where her permanent home will be. This delay is significant and it is inconsistent with the plain language of our rules. With regard to the language of our rules, the majority attempts to ground its conclusion that LA’s appeal was timely in the plain language of the rules. But the majority also concludes that the plain language of the rules'does not direct L.A. on' which of two forms of service he can rely for the purpose of. calculating his appeal deadline, suggesting an ambiguity by silence.1 There is no ambiguity in my view. The rules require service on L.A.’s counsel and such service was completed on March 2, 2017. See Minn. R. Juv. Prot. P. 10.03, subd. 1 (“If a party is represented by counsel, ... service shall be upon counsel.” (emphasis added)).2 It is undisputed that L.A. was represented by counsel on March 2, 2017, and the electronic service made on his counsel was complete as of that date.3 The fact that L.A, was separately served by mail is irrelevant to the appeal period because the court administrator was required to serve L.A.’s counsel and was not required to separately serve L.A.4  But even if the multiple forms of service that occurred here created some lack of clarity, as the majority suggests, the purpose of the rules resolves the, question, plainly and unambiguously. See, e.g., Christenson v. Christenson, 281 Minn. 507, 162 N.W.2d 194, 197 (1968) (explaining that we will construe rules of procedure “to effectuate [the] purpose” of the rules). The purpose of the Rules of Juvenile Protection Procedure is to secure permanency for children, “protect and promote the safety and welfare” of children, “provide a just, thorough, speedy, and efficient" resolution, and “reduce unnecessary, delays in court proceedings.” Minn. R. Juv. Prot. P. 1.02; see 1999 advisory comm, cmt. (amended 2014) (explaining that “the overall objective ... is to move expeditiously toward a resolution of the matter in such a way as to secure that which is in the best interests of the child while ensuring due process for all of the parties”). As the title of the rules suggest, the rules govern a child protection system, not a parent protection system. The only “service of-notice by the court administrator,” Minn. R. Juv. Prot. P. 47.02, subd. 2, that is consistent with the purpose of the rules is the electronic notice that the court administrator was required to and did serve on L.A,’s attorney. See Minn. R. Juv. 'Prot P. 10.03, subd. 1 (“If a party is represented by counsel, ... service shall be upon counsel.” (emphasis added)). . The majority fails to address this purpose, turning instead to a general principle that procedural rules are construed to preserve the right to an appeal. We do not consider such construction principles,- however, in the absence of ambiguity. See State v. Hohenwald, 815 N.W.2d 823, 829 (Minn. 2012) (“When the language of a procedural rule is plain and unambiguous, we must interpret the rule in accordance with its plain language.”). Moreover, none of the cases the majority cites in support of this principle involve a juvenile protection matter where, as here, the overarching objective is an expedient determination of permanency. Because this is a juvenile protection case, the controlling case is In re Welfare of J.R., 655 N.W.2d 1 (Minn. 2003), and there we declined to take a generous view of the rules governing appeals. A timely appeal was filed, but the appellant failed to serve one party, the guardian ad litem. Id. at 2. Arguing that dismissal is a “harsh result,” the appellant asked us to excuse a “technical” or “simple failure to follow the rules.” Id. at 4. We declined the invitation. Id. at 4-5. Doing so, we noted, “would be in direct conflict -with our own policy ,.. that these cases in particular need to be expeditiously handled.” Id. at 5. We stated that the “dismissal of an untimely appeal does not occur in' a vacuum” because “[e]ach delay in tine termination of a parent’s rights equates to a delay in a child’s opportunity to have a permanent home and can seriously affect a child’s chance for permanent placement.” Id. We therefore “declined the invitation to elevate the parents’ rights at the expense of the child’s.” Id. I would follow the same path here.5  Based on the plain language of the rules, the goals and purpose of expedited proceedings in juvenile protection matters, our objectives in implementing electronic ease processing, and most importantly, the best interests of the child, T conclude that L.A.’s appeal is untimely and would affirm. This is the only result that holds true to the purpose of our rules and to the spirit of the Children’s Justice Initiative.  . Notably, L.A.’s appellate attorney told the court of appeals, when it questioned the timeliness of the appeal, that he recognized before the appeal was filed that "the appeal period had expired under the juvenile court rules.”   . The court of appeals has explained, in the adoption context, that our rules require the court administrator to serve the notice of the filing of the district court's order, rather than one of the parties (as in most civil cases), because a court administrator "is more likely than a practitioner to actually serve a notice of filing and to do so promptly, which tends to ensure that the appeal period actually is commenced ... in a prompt manner.” In re M.O., 838 N.W.2d 577, 582 (Minn. App. 2013) (noting that this procedure "address[es] the same concerns that led to the shortened time for an appeal,” specifically, the best interests of children in an expedited resolution of permanency), rev. denied (Minn. Oct. 23, 2013).   . The majority suggests that L.A. is not bound by the service on his counsel because that attorney was discharged at some unknown date before the appeal was filed. But L.A.’s appointed trial counsel was not discharged until the district court proceedings were final—in other words, until the deadline for filing post-trial motions had expired. See Minn. R. Juv. Prot, P. 25.06(a) (explaining that appointed counsel is discharged when district court proceedings are "completed”); 45.01, subd. 1 (requiring post-trial motions to be filed "within ten (10) days of the service of notice by the court administrator of the filing of the court’s order”). Nor can we assume that L.A. was uninformed of his appeal rights or the appeal deadline. In addition to the ethical obligation to communicate with a client, the American Bar Association standards of practice for attorneys who represent parents in juvenile protection matters—which are available on the Judicial Branch website—explain that the basic obligations of an attorney representing a parent include, reviewing a court order with the parent, "considering] and discuss[ing] the possibility of appeal,” and "timely and thoroughly” preparing, the appeal paperwork. Standards of Practice for Attorneys Representing Parents in Abuse and Neglect Cases 3, 5-6 (Am. Bar Ass’n 2006) (emphasis omitted). Accordingly, there can be no dispute that. L.A. had counsel on March 2, when electronic service of the district court’s order was made.   . The ■ record does not provide sufficient insight into the reasons for the multiple forms of service on L.A. and his attorney, but it is clear that this practice created the problem that we face here. Particularly in juvenile protection cases, in which every day of delay is magnified, we cannot endorse case-management practices that depart from the very purpose of electronic service of court notices and orders. See Minn. Gen. R. Prac. 14 advisory comm. cmt.—2015 amendments (explaining that "[w]here the notice is substantively important, such as .... where the date and time of notice begins the appeal period, the courts should avoid giving formal notices ■ outside the e-service system" (emphasis added)).   . To the extent that the majority suggests that due process concerns compel the conclusion that L.A.’s appeal was timely, the majority is mistaken. Providing L.A. with counsel on appeal is all that is required for due process. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 31-32, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981) (declining to hold that due process requires “the appointment of counsel for indigent parents in [all] termination proceedings”).